Citation Nr: 0319177	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-05 899	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim that the character of his discharge 
from service is not a bar to Department of Veterans Affairs 
(VA) compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
INTRODUCTION

The appellant served on active duty from February 1963 to 
April 1967.  

In administrative decisions dated in June 1967 and November 
1984 the Department of Veterans Affairs (VA) determined that 
the appellant was discharged under conditions considered to 
be dishonorable and that he was not entitled to any benefits 
under the law based on his period of active service.  He 
received notice of these decisions and was informed of his 
appellate rights by correspondence dated in November 1984.  
He did not file an appeal.  Therefore, the decisions became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 RO determination that 
the appellant was discharged under conditions considered to 
be dishonorable and that he was not entitled to compensation 
or pension benefits based on his period of active duty.  In 
the statement of the case issued in April 2002, the RO 
determined that new and material evidence had been submitted 
to reopen the claim.

Where the claims in question have been finally rejected at 
the regional office level and not appealed, the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  Thus, while the RO has 
determined that new and material evidence was submitted, the 
Board must make an independent determination as to that 
question.


REMAND

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  The VCAA modified the Secretary's duties 
to notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002).

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A and any other 
applicable provisions of law, will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a).

As to the new notice requirements, the United States Court of 
Appeals for Veterans Claims (Court), has specifically held 
that sections 5103(a) and § 3.159(b) require VA to inform the 
claimant (1) of the information and evidence not of record 
that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, and 
(3) of the information and evidence that the claimant is 
expected to provide; the Court held implicitly that BVA 
failure to enforce compliance with that requirement is 
remandable error.  Quartucio v. Principi, 16 Vet. App. 183, 
187 (2002).  Notice is required even where it could be argued 
that the lack of such notice would be harmless error.  Huston 
v. Principi, 2003 WL 21571840 (Vet. App. Jul. 11, 2003).

In this case the appellant has not received specific notice 
of what evidence he is responsible for obtaining, and what 
evidence VA will undertake to obtain.  Since his argument is 
based on the facts and not the law alone, such notice is 
necessary. Cf Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) 
(holding that the VCAA was inapplicable to a matter of pure 
statutory interpretation).

Accordingly, this case is remanded for the following:

The RO should provide the appellant with 
a VCAA notice letter regarding his claim.  

Then, if otherwise in order, the case should be returned to 
the Board. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




